PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BENCINI et al.
Application No. 15/524,028
Filed: May 3, 2017
For: SECTOR FOR THE ASSEMBLY OF A STAGE OF A TURBINE AND CORRESPONDING MANUFACTURING METHOD
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed March 1, 2021 to revive the above-identified application.1

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before November 26, 2019, as required by the Notice of Allowance and Fee(s) Due, mailed August 26, 2019, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is November 27, 2019. A Notice of Abandonment was mailed December 11, 2019.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1000, (2) the petition fee of $2000; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571)272-0986.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 
/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions


    
        
            
    

    
        1 A two month extension of time was submitted March 1, 2021, which makes the renewed petition timely filed within two months from the decision mailed on October 30, 2020.